Case 17-80066-JJG-7A Doc 80 Filed 05/06/19 EOD 05/06/19 16:19:06 Pgiof4

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF INDIANA

TERRE HAUTE DIVISION
James D. Wood )
and Chasity M. Wood ) CASE NO. 17-80066-JJG-7A
Debtors )
)

AMENDED MOTION TO AVOID JUDICIAL LIEN

The Debtors hereby move the Court pursuant to 11 U.S.C. §522(f) to avoid the judgment lien of
Twin C Inc., d/b/a Dave’s Heating & Cooling on the following described property:

Physical Address: 48 Briarwood Court, Greencastle, IN 46135

description: Lot Number 48 Replat of Lots Numbered 46, 47, 48 in Woods
Edge, Phase One, an Addition to the City of Greencastle, as per plat thereof recorded in
Plat Book 13, pages 135-137; Also recorded January 23, 2002 as Instrument No.
2002003646, in the office of the Recorder of Putnam County, Indiana.

Subject to all rights-of-way, easements and restrictions.
Subject to all taxes now a lien and to become a lien thereon.

In support of said Motion, the Debtors submit the following information:
1. The Debtors filed their Chapter 7 bankruptcy on or about February 15", 2017.

2. Thereal estate is held by the Debtors, James and Chasity Wood as tenants by the entireties, but
they have joint debt, thus the exemption of $19,300 was taken by each Debtor.

3. The judgment which is the subject of this Motion is held by Twin C Inc. d/b/a Dave’s Heating &
Cooling. The amount of the judgment is $15,968.07 as of October 14", 2015, plus any
other costs/interest, if ordered.

4. The creditor, Twin C Inc. d/b/a Dave’s Heating & Cooling, obtained a judgment (1* priority after
the 1° and 2™ mortgages) which is a lien on the real property described above. That judgment was
obtained pre-petition under cause# 67C01-1508-PL-000235. The default judgment was granted
on or about October 14, 2015 in the Putnam County Circuit Court, see the attached Exhibit “A”.
Case 17-80066-JJG-7A Doc 80 Filed 05/06/19 EOD 05/06/19 16:19:06 Pg2of4

5. The amount of debt owed as of the date of filing on the real property located at 48 Briarwood
Court, Greencastle, IN was $86,766.00 by way of a 1* mortgage through Chase Mortgage
and a 2™ mortgage through North Salem State Bank in the sum of $24,461.00. The total debt
associated with the 1“ mortgage and the 2™ mortgage is $111,227.00 as of the date of filing.

6. That the value of the subject collateral is: $150,000.00 (per the Petition).

7. That the value of the real property is $150,000 - the total mortgages $111,227.00 =
$38,773.00 total equity in the real property.

8. The amount of exemption on the real estate to which the Debtors are entitled is $38,600.

9. That $38,773.00 equity — the Debtor’s exemption $38,600 = $173.00 unexempted equity of
the home. The judgment of record impairs the Debtor’s exemption for which the Debtors
request this court to avoid.

10. This real estate is subject to other and subsequently filed judgment liens under causes listed
on the attached Exhibit “B” for which the Debtors are filing Motions for Relief
contemporaneously with this Motion.

11. The Property has equity which been claimed as exempt in the amount of $38,600. The lien
impairs an exemption of the Debtors and is subject to avoidance under 11 U.S.C. § 522(f) with
$173 non-exempt.

NOTICE: Your rights may be affected. You should read these papers carefully and
discuss them with your attorney, if you have one in this bankruptcy case. If you do
not have an attorney, you may wish to consult one.

If you do not want the court to enter an order avoiding the (judicial) lien, or if you
want the court to consider your views on this Motion, then you or your attorney must
file with the court a written objection explaining your position no later than 21 days
from the date of service of this document.

Those not permitted to file electronically must deliver any objection by the U.S. mail,
courier, overnight/express mail, or in person at:

Evansville and Terre Haute
352 Federal Bldg.

101 NW MLL. King Jr. Blvd.
Evansville, IN 47708
Case 17-80066-JJG-7A Doc 80 Filed 05/06/19 EOD 05/06/19 16:19:06 Pg 3of4

If you mail your objection to the court, you must mail it early enough so the court will receive it on or
before the 21-day deadline (21 days from the date of service of this Motion).

You must also send a copy of your objection to:

James H. Holder, Jr. Lou Ann Marocco

Attomey at Law Bankruptcy Trustee

111 West Walnut Street PO Box 1206

Greencastle, IN 46135 Greenwood, IN 46142

Matthew Thomas Barr

Rubin & Levin, PC James T. Young

135 N. Pennsylvania Street, Suite 1400 Rubin & Levin, PC

Indianapolis, IN 46204 135 N. Pennsylvania Street, Suite 1400
Indianapolis, IN 46204

Robert C. Perry US Trustee

Robert C. Perry, Attomey at Law Office of US Trustee

205 W. Main Street 101 W. Ohio Street, Suite 1000

Plainfield, IN 46168 Indianapolis, IN 46204

If you or your attomey do not take these steps, the court may decide that you do not oppose an order
avoiding the judicial lien, and may enter an order granting that relief.

WHEREFORE, the Debtors move the Court to enter an order avoiding creditor’s judicial lien and
granting such other relief as appropriate.

Respectfully Submitted,

aml Ider, Jr. 17053-67
11 WWest Walnut Street
Greencastle, IN 46135

765-653-0500
765-301-9319 fax
law(@jamesholderlaw.com

 

 
Case 17-80066-JJG-7A Doc 80 _ Filed 05/06/19 EOD 05/06/19 16:19:06 Pg4of4

CERTIFICATE OF SERVICE

I hereby certify that on May lo , 2019 the foregoing document was mailed via certified mail and e-

served to the following:

Twin C Inc.

d/b/a Dave’s Heating & Cooling
ATTN: An Officer

124 N. Jackson Street
Greencastle, IN 46135

U.S. Trustee
ustpregion]0.in.ecf@usdoj.gov

Lou Ann Marocco
trustee@maroccolawindy.com

James T. Young

james@rubin-levin.net

Randy C. Eyster3
USDCSDECFBK @feiwellhannoy.com

Matthew Thomas Barr
mbarr@rubin-levin.net

 

Dennis M. Ostrowski
Reamer.ecf@reimerlaw.com

Cynthia P. Helfrich
Cynthia@hendrickscountylaw.com

Robert C. Perry
repe tds.net

 

James H. ~ Jr. 17053-67
